DETAILED ACTION
In response to remarks filed 08/11/2022
Status of Claims
Claims 4-16 are currently pending;
Claims 4, 6-7, 10-13, and 15-16 are currently amended;
Claims 5, 8-9, and 14 were previously presented;
Claims 1-3 have been cancelled;
Claims 4-16 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyama et al. (JP 2007-253059) in view of Azuma et al. (JP 2009-112933).
With regards to claims 4-5 and 10-11, Iyama et al. discloses A subsurface soil purification method (figure 1) comprising: an activator liquid, for stimulating decomposer microorganisms that decompose a contaminant in subsurface soil (paragraph 0007; “agent is an organic stripper, a chemical oxidant, an oil softener and/or steam”), wherein the activator liquid comprises the decomposer microorganism (paragraph 0012); feeding the activator liquid into the subsurface soil by injecting the activator liquid into an injection well (4); and forcing air (air discharge port 18) into the injection well, wherein forcing air into the injection well comprises feeding the air into the subsurface soil from a position in the injection well that is lower than a position in the injection well for feeding the activator liquid (figure 2; air injected at 18 and activator liquid injected at 17); and wherein feeding the activator liquid into the subsurface soil and forcing air into the injection well are performed together (see abstract; “air is blown into an oil-contaminated part in a saturation layer below an underground level from an under part through an injection well, at the same time, chemicals are injected ino the oil-contaminated part…”). Iyama et al. further discloses inserting a heating medium into the oil contaminated site separately from or together with the injection steam and heating it, to promote softening flow of oil (paragraph 0015). Iyama et la. discloses the invention substantially as claimed. However, Iyama et al. does not explicitly teach warming the activator liquid to a higher temperature than a groundwater temperature. Azuma et al. teaches a method for in-situ clean-up of soil that is contaminated with an organic substance, particularly an oil (paragraph 0001), and indicates that by heating a soil clean-up agent and injecting the same from an injection well (10), the temperature of groundwater is heated to a range of 30-80 ºC which heats the organic substance thereby reducing the viscosity and facilitating easy recovery thereof (paragraph 0048). It would have been obvious to one of ordinary skill in the art to modify the method of Ivame et al. to heat the activator liquid as taught by Azuma et al., since it would lower the viscosity of the contaminant.
With regards to claim 6 and 12, Ivama et al. discloses a subsurface soil purification method comprising: a purification liquid, for decomposing a contaminant in subsurface soil (paragraph 0007; “agent is an organic stripper, a chemical oxidant, an oil softener and/or steam”); and feeding the purification liquid into the subsurface soil by injecting the purification liquid into an injection well (4), wherein forcing air (air discharge port 18) into the injection well comprises feeding the air into the subsurface soil from a position in the injection well that is lower than a position in the injection well for feeding the purification liquid (figure 2; air injected at 18 and activator liquid injected at 17); and wherein feeding the purification liquid into the subsurface soil and forcing air into the injection well are performed together (see abstract; “air is blown into an oil-contaminated part in a saturation layer below an underground level from an under part through an injection well, at the same time, chemicals are injected ino the oil-contaminated part…”). Iyama et al. further discloses inserting a heating medium into the oil contaminated site separately from or together with the injection steam and heating it, to promote softening flow of oil (paragraph 0015). Iyama et la. discloses the invention substantially as claimed. However, Iyama et al. does not explicitly teach warming the the purification liquid to a higher temperature than a groundwater temperature. Azuma et al. teaches a method for in-situ clean-up of soil that is contaminated with an organic substance, particularly an oil (paragraph 0001), and indicates that by heating a soil clean-up agent and injecting the same from an injection well (10), the temperature of groundwater is heated to a range of 30-80 ºC which heats the organic substance thereby reducing the viscosity and facilitating easy recovery thereof (paragraph 0048). It would have been obvious to one of ordinary skill in the art to modify the method of Ivame et al. to heat the purification liquid as taught by Azuma et al., since it would lower the viscosity of the contaminant.
As to claim 7, 13, and 16, Ivama et al. discloses further comprising, before performing the warming, feeding, or forcing steps: warming a cleaning liquid, for separating the contaminant from the subsurface soil, to a higher temperature than a groundwater temperature; feeding the cleaning liquid into the subsurface soil by injecting the cleaning liquid into the injection well; and pumping groundwater containing the cleaning liquid, in which the contaminant separated from the subsurface soil has been dissolved, into a water treatment unit (10, 11) from a water pumping well (float pump 7, 8) provided in the ground at a position away from the injection well (paragraph 0007-0008; “chemical decomposition and/or bioremediation treatment”; figure 1).
As to claims 8-9 and 14-15, Ivama et al. discloses wherein he activator liquid comprises an activator agent selected from the group consisting of a hydrogen releasing agent, an organic substance, a pH adjuster, micronutrients, and trace elements; and wherein the purification liquid comprises a purification agent selected from the group consisting of hydrogen peroxide, iron-based slurry (paragraph 0007, 00012-0014).
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Applicant’s argument that “In Iyama, air injection is not performed at the same time as feeding an activator or purification liquid into the subsurface soil. Azuma similarly fails to disclose this feature. Indeed, Azuma is not cited for this feature. Hence, none of the cited art teaches each and every one of Applicant's claimed features.” – Examiner respectfully disagrees. Iyama discloses wherein feeding the activator liquid into the subsurface soil and forcing air into the injection well are performed together (see abstract; “air is blown into an oil-contaminated part in a saturation layer below an underground level from an under part through an injection well, at the same time, chemicals are injected into the oil-contaminated part…”).
Applicant’s argument that “Though Iyama does disclose that "10 is a water treatment device," there is no indication in Iyama that the groundwater containing the cleaning liquid, in which the contaminant separated from the subsurface soil has been dissolved, is pumped into a water treatment unit from a water pumping well. Similarly, Azuma fails to disclose this feature. Hence, none of the cited art references teach each and every one of Applicant's claimed features.” – Examiner respectfully disagrees. Iyama teaches in figure 1, wherein groundwater is pumped from pumping well towards treatment units (10, 11). Therefore, Iyama discloses the limitations in claims 7, 13, and 16. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARIB A OQUENDO/Primary Examiner, Art Unit 3678